Citation Nr: 0942262	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  09-07 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for infantile 
paralysis/poliomyelitis.

2.  Entitlement to service connection for nerve damage of the 
bilateral lower extremities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and T.L.




ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from August 1944 to July 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the Veteran's 
claims.

In May 2009, the Veteran presented sworn testimony during a 
videoconference hearing which was chaired by the undersigned 
Veterans Law Judge.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.  Following 
the May 2009 hearing, the Veteran submitted additional 
evidence directly to the Board.  At that time, the Veteran 
also submitted a written waiver of local consideration of 
this evidence.  This waiver is contained in the Veteran's 
claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2009). 

In July 2009, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 
C.F.R. § 20.901(a) (2009).  The requested opinion has been 
provided and has been associated with the Veteran's VA claims 
folder.  The VHA opinion has been provided to the Veteran and 
his representative.  The Veteran was afforded 60 days to 
provide additional argument or evidence.  In October 2009, 
the Veteran's representative submitted additional argument 
and waived the remainder of the 60 days on the Veteran's 
behalf.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

Issue not on appeal

In a June 2008 rating decision, the RO denied service 
connection for cold injury residuals.  The Veteran expressly 
disagreed with this denial and perfected his appeal in March 
2009.  However, at the May 2009 Board hearing, the Veteran 
stated his intent to withdraw his appeal as to that issue.  
Accordingly, the issue of entitlement to service connection 
for cold injury residuals is no longer in appellate status 
and will be discussed no further herein.  See 38 C.F.R. § 
20.204 (2009).


FINDINGS OF FACT

The competent medical evidence of record does not support a 
finding that the Veteran's currently diagnosed poliomyelitis 
and nerve impairment of the bilateral lower extremities are 
related to his military service.


CONCLUSIONS OF LAW

1.  Infantile paralysis/poliomyelitis were not incurred in or 
aggravated by the Veteran's active military service.  38 
U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Nerve damage of the bilateral lower extremities was not 
incurred in or aggravated by the Veteran's active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
infantile paralysis/poliomyelitis and nerve damage of the 
bilateral lower extremities, which he contends was incurred 
during his active military service.  

The medical evidence does not appear to distinguish the two 
claimed disabilities, which in fact appear to be one problem.  
In any event, because the resolution of these issues involves 
the application of identical law to similar facts, the Board 
will address them together for the sake of economy.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of a 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify a veteran and a veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claims.  As part of this notice, VA is to 
specifically inform a veteran and a veteran's representative, 
if any, of which portion, if any, of the evidence is to be 
provided by a veteran and which part, if any, VA will attempt 
to obtain on behalf of a veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant, but not 
mentioning who is responsible for obtaining such evidence, 
did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues currently before the 
Board.  The Veteran was informed of the evidentiary 
requirements for service connection in a letter dated May 
2007.  The VCAA letter indicated that in order for service 
connection to be granted there must be evidence of an injury 
in military service or a disease that began in or was made 
worse during military service, or that there was an event in 
service that caused an injury or disease; a current physical 
or mental disability shown by medical evidence; and a 
relationship between the disability and an injury, disease, 
or event in military service.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the May 2007 VCAA 
letter.  Specifically, the letter stated that VA would assist 
the Veteran in obtaining relevant records such as all records 
held by Federal agencies to include service treatment records 
or other military records, and medical records from VA 
hospitals.  With respect to private treatment records, the 
letter informed the Veteran that VA would request such 
records, if the Veteran completed and returned the attached 
VA Form 21-4142, Authorization and Consent to Release 
Information.  The letter also notified the Veteran that he 
would be afforded a VA examination if necessary to make a 
decision on his claims.

The May 2007 VCAA letter emphasized:  "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The VCAA letter specifically requested:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This complies with the "give us everything you've 
got" provision formerly contained in 38 C.F.R. § 3.159(b) in 
that it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided with Dingess notice in the May 2007 
VCAA letter, which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the May 2007 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates:  when a claim was received and 
when the evidence "shows a level of disability that supports 
a certain rating under the rating schedule."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the Veteran may not 
have submitted, and reports of treatment while attending 
training in the Guard or Reserve. 

Accordingly, the Veteran received appropriate Dingess notice.  

As there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  The evidence of record includes service 
treatment records, service personnel records, the Veteran's 
statements, and a lay statement, as well as, VA and private 
treatment records.  

Further, as the Board will discuss in detail below, the 
Veteran was afforded a VHA opinion in September 2009 as to 
his claimed disabilities.  The VHA medical opinion reflect 
that the examiners reviewed the Veteran's past medical 
history, including his service treatment records, documented 
his current medical conditions, reviewed pertinent medical 
research, and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that the VHA medical opinion is 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].  Neither the Veteran nor 
his representative has contended otherwise.

The Board also notes that general due process concerns have 
been satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2009).  The Veteran has retained the services of a 
representative and, as indicated above, has testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and, for the 
reasons expressed above, finds that the development of these 
claims has been consistent with the provisions of the VCAA.  

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.

Relevant law and regulations

Service connection - generally

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including myelitis and 
other organic diseases of the nervous system, when such are 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Analysis

The Veteran seeks entitlement to service connection for 
infantile paralysis/poliomyelitis and lower extremity nerve 
damage, which he contends he developed during his military 
service.  See, e.g., the May 2009 Board hearing transcript.  
As was alluded to above, the Veteran's claimed disabilities 
appear to be a single entity.

As indicated above, for service connection to be granted, 
three elements must be present:  (1) a current disability; 
(2) in-service incurrence of disease or injury; and 
(3) medical nexus between the first two elements.  See 
Hickson, supra.

With respect to Hickson element (1), the Board initially 
notes that there is no medical evidence to indicate that the 
Veteran is currently diagnosed with infantile paralysis; nor 
is there medical evidence of any such diagnosis during the 
appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007) [holding that the requirement of a current 
disability is satisfied when the claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim and that a claimant may be 
granted service connection even though the disability 
resolves prior to the Secretary's adjudication of the claim].  
However, recent nerve conduction studies demonstrate that the 
Veteran exhibits symptomatology consistent with a diagnosis 
of "a chronic primarily motor neuropathy, such as an 
anterior horn cell process like poliomyelitis."  See the 
letter of Dr. M.M.J. dated March 2008; see also the treatment 
record of Drs. M. and M. dated June 2009.  Accordingly, 
Hickson element (1) is satisfied.  

As to Hickson element (2), in-service disease, the Veteran 
was hospitalized for several weeks in 1944 due to complaints 
of a sore throat, headaches, fever, and aches in the legs, 
feet, and hips.  He was initially diagnosed with septic sore 
throat in September 1944; his diagnosis was later changed to 
acute pharyngitis.  See the service treatment records dated 
September 1944 to October 1944.  Hickson element (2) is 
satisfied to that extent.
  
The Veteran has asserted that he believes the in-service 
disease was actually polio or some derivative thereof.  See, 
e.g., the May 2009 Board hearing transcript.  However, he is 
not competent to identify the existence of polio or any other 
organic nervous system disease.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 
3.159(a)(1) (2009) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Critically, the Veteran was not 
diagnosed with poliomyelitis, polio, or any other organic 
disease of the nervous system during his military service or 
within the one-year presumptive period after separation from 
service.  The medical evidence of record demonstrates that no 
such diagnosis was documented until March 2008, over sixty 
years after the Veteran's July 1946 military discharge.  
Accordingly, the presumptions set forth in 38 C.F.R. §§ 
3.307, 3.309 are not for application in this case.  

Turning to crucial Hickson element (3), the competent medical 
evidence of record indicates that the Veteran's currently 
diagnosed disability [i.e., a chronic primarily motor 
neuropathy, such as poliomyelitis] is unrelated to his 
military service, to include the illness for which he was 
hospitalized in September and October 1944.

Specifically, in a September 2009 VHA opinion, three 
reviewing physicians concurred that "[i]t is less likely 
than not that there is a relationship between the Veteran's 
in-service hospitalization with an unspecified illness and 
any current disability."   In rendering the September 2009 
opinion, the VA physicians explained that "[t]he diagnosis 
of the [V]eteran's illness in the military in 1944 based on 
review of in-service hospitalization medical records is most 
likely streptococcal pharyngitis.  The history, examination 
and laboratory findings are believed to confirm the discharge 
diagnosis given by his care providers.  The hospital course 
was not suggestive of poliomyelitis."  The physicians 
further clarified, "the claims folder contains multiple 
examinations of the Veteran's lower extremities through the 
years.  On only one occasion was there any evidence of 
'slight atrophy in the right lower extremity as compared to 
the left' and this was in 2008.  If the Veteran had paralytic 
polio, it should cause muscle atrophy.  His other examiners 
either did not note the presence of atrophy or specifically 
stated that there was no atrophy."  

The Board assigns the September 2009 VHA opinion significant 
weight of probative value as it appears to have been based 
upon thorough review of the record and thoughtful analysis of 
the Veteran's entire history.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"].  The VHA opinion appears to be consistent with the 
Veteran's medical history, which shows that the Veteran was 
initially diagnosed with poliomyelitis in March 2008, over 
sixty years after he left military service.  
As was noted by the September 2009 VHA reviewers, post-
service VA examinations in September 1949 and October 1955 
did not document any diagnoses of polio or other organic 
diseases of the nervous system.  

The Board adds that the September 2009 VHA opinion was 
rendered by three independently qualified physicians:  an 
infectious disease specialist, a physical medicine and 
rehabilitation specialist, and a neurologist.  See Black v. 
Brown, 
10 Vet. App. 297, 284 (1997) [in evaluating the probative 
value of medical statements, the Board looks at factors such 
as the individual knowledge and skill in analyzing the 
medical data].  

The Veteran has not submitted a medical opinion to contradict 
the conclusions of the September 2009 VHA reviewers.  As was 
explained in the VCAA section above, the Veteran has been 
accorded ample opportunity to present competent medical 
evidence in support of his claims.  He has failed to do so.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's 
responsibility to support a claim for VA benefits].

To the extent that the Veteran and his representative contend 
that his currently diagnosed poliomyelitis and neuropathies 
are related to his military service, it is now well-
established that lay persons without medical training, such 
as the Veteran and his representative, are not competent to 
comment on medical matters such as etiology.  See Espiritu, 
supra.  Accordingly, the statements of the Veteran and his 
representative offered in support of his claims are not 
competent medical evidence and do not serve to establish a 
medical nexus.

The Veteran essentially contends that he has suffered from 
poliomyelitis/nerve impairment of the lower extremities on a 
continuous basis since service.  
See, e.g., the Veteran's statement dated September 2007.  The 
Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed in the law and regulations section above.  
In Voerth v. West, 13 Vet. App. 117, 120-21 (1999), the Court 
held that in order to award service connection 38 C.F.R. § 
3.303(b), there must be medical evidence on file 
demonstrating a relationship between a veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent.  Such evidence is lacking in this 
case. 

The Veteran is competent to provide evidence about what he 
experienced; for example, he is competent to report that he 
has experienced certain symptoms such as pain and weakness in 
his lower extremities.  See Washington v. Nicholson, 
21 Vet. App. 191, 195 (2007) [holding that, "[a]s a 
layperson, an appellant is competent to provide information 
regarding visible, or otherwise observable symptoms of 
disability]; see also Barr v. Nicholson, 21 Vet. App. 303 
(2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  See Buchannan, supra; see also Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  As explained above, the 
Veteran is not competent to diagnose any medical disorder or 
to render an opinion as to the cause or etiology of any 
current disorder, because he does not have the requisite 
medical knowledge or training.    

Crucially, as indicated by the VHA opinion, the clinical 
evidence record does not support the Veteran's contentions 
that he suffered from poliomyelitis or nerve damage during 
his military service and for decades thereafter.  The Board 
recognizes the Veteran's testimony that he was diagnosed with 
"a slight touch of polio" in 1972.  See the May 2009 Board 
hearing transcript, pgs. 14-16.  However, even assuming 1972 
as the date of onset, this is more than twenty-five years 
after the Veteran's military discharge.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) [a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability]; see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of the claimed condition].  The Board places 
great weight of probative value on the intervening medical 
evidence, in particular the VA examination reports in 
September 1949 and October 1955 which were pertinently 
negative.

Continuity of symptomatology after service is therefore not 
demonstrated.

Accordingly, Hickson element (3) is not met, and the 
Veteran's claims fail on this basis.

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claims of entitlement to service connection for 
infantile paralysis/poliomyelitis and nerve damage of the 
bilateral lower extremities.  The benefits sought on appeal 
are accordingly denied.


ORDER

Entitlement to service connection for infantile 
paralysis/poliomyelitis is denied.

Entitlement to service connection for nerve damage of the 
bilateral lower extremities is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


